Case 2:10-cv-04407-MCA-JAD Document 495 Filed 06/16/20 Page 1 of 2 PageID: 22430



                            IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEW JERSEY
                                      NEWARK DIVISION


   JOANNE NEALE, KERI HAY, KELLY                          Civil Action No. 2:10-CV-04407-MCA-JAD
   MCGARY, SVEIN A. BERG,
   GREGORY P. BURNS, DAVID TAFT,
   JEFFREY KRUGER and KAREN                               STIPULATION AND CONSENT ORDER
   COLLOPY individually and on behalf of
   others similarly situated,

                              Plaintiffs,

                     v.


   VOLVO CARS OF NORTH AMERICA,
   LLC, and VOLVO CAR CORPORATION,

                            Defendants.

              WHEREAS, this matter having come before the Court by way of an informal joint

  application of Plaintiffs, by and through their counsel, Andrew W. Ferich, Esq., Chimicles

  Schwartz Kriner & Donaldson-Smith LLP and Defendants, by and through their counsel, Paul

  Daly, Esq., Hardin, Kundla, McKeon & Poletto, P.C.; and the parties having stipulated and

  agreed on a date whereby Plaintiffs will file a renewed motion for class certification;

              WHEREAS, Defendants have indicated that they will need to evaluate the renewed

  motion and supporting materials to determine whether they will need to take the depositions of

  any witnesses associated with plaintiffs’ class certification filing and therefore, how long they

  will need to file an opposition; and good cause having been shown:

              IT IS, on this 16th day of June 2020, ORDERED that:

              1.    Plaintiffs’ renewed motion for class certification is to be served (but not filed) on

  Defendants on July 15, 2020;




  H0096359.                                    Page | 1
Case 2:10-cv-04407-MCA-JAD Document 495 Filed 06/16/20 Page 2 of 2 PageID: 22431



              2.     On or before July 20, 2020, the parties are required to meet and confer to

  determine what, if any, depositions need to be taken and a proposed briefing schedule for

  Defendants’ opposition and Plaintiffs’ reply.

              3.     On or before July 27, 2020, the parties shall submit a proposed Order to the

  Court setting forth the proposed schedule for any depositions and the remaining class

  certification briefing.

                   IT IS SO ORDERED



                                                   /s/ Joseph A. Dickson
                                                  _____________________________________
                                                  Honorable Joseph A. Dickson, U.S.M.J.


  We hereby consent to the form and
  Entry of this Consent Order


  CHIMICLES SCHWARTZ KRINER
  & DONALDSON-SMITH LLP                           HARDIN, KUNDLA, MCKEON & POLETTO
  Attorneys for Plaintiff s                       Attorneys for defendants


  s/Andrew W. Ferich                              s/Paul Daly
  ANDREW W. FERICH                                PAUL DALY




  H0096359.                                  Page | 2
